                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

NATALE GUY VACCA,

       Plaintiff,

v.                                                   Case No.: 2:18-cv-455-FtM-MRM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                             /

                                    OPINION AND ORDER

       Before the Court is the Complaint, filed on June 28, 2018. (Doc. 1). Plaintiff seeks

judicial review of the final decision of the Commissioner of the Social Security Administration

(“SSA”) denying his claim for a period of disability and disability insurance benefits (“DIB”)

and his claim for supplemental security income (“SSI”). The Commissioner filed the Transcript

of the proceedings (hereinafter referred to as “Tr.” followed by the appropriate page number),

and the parties filed a joint memorandum detailing their respective positions. For the reasons set

forth herein, the decision of the Commissioner is AFFIRMED pursuant to § 205(g) of the Social

Security Act, 42 U.S.C. § 405(g).

I.     Social Security Act Eligibility, the ALJ Decision, and Standard of Review

       A.      Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment that can be expected to result in

death or that has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905.

The impairment must be severe, making the Plaintiff unable to do his previous work or any other
substantial gainful activity that exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382c(a)(3); 20 C.F.R. §§ 404.1505-.1511, 416.905-.911.

       B.      Procedural History

       On March 26, 2012, Plaintiff filed an application for disability insurance benefits and

supplemental security income. (Tr. at 367, 371). Plaintiff alleged an onset date of December 19,

2011. (Id.). His application was denied initially on June 1, 2012 and again on reconsideration

on July 17, 2012. (Id. at 123, 145 ). A hearing was held before Administrative Law Judge

(“ALJ”) T. Whitaker on December 29, 2014 in Fort Myers, Florida. (Id. at 70). ALJ Whitaker

issued an unfavorable decision on February 6, 2015, finding Plaintiff not to be under a disability

from December 19, 2011 through the date of the decision. (Id. at 163). Plaintiff requested a

review of the decision, and the Appeals Council granted the request, remanding the case for

further consideration of Plaintiff’s maximum residual functional capacity and directing the ALJ

to evaluate the treating source opinion of Dr. Robert E. Tomas and directing the ALJ, if

warranted, to obtain supplemental evidence from a vocational expert. (Id. at 170-71).

       A second hearing was held before ALJ Elizabeth Palacios on October 28, 2016. (Id. at

35). ALJ Palacios rendered an unfavorable decision on August 2, 2017. (Id. at 21). Plaintiff

requested a review of that decision, and on May 17, 2018, the Appeals Council denied Plaintiff’s

request for review. (Id. at 1). Plaintiff filed a Complaint in the United States District Court on

June 28, 2018. (Doc. 1). This case is ripe for review. The parties consented to proceed before a

United States Magistrate Judge for all proceedings. (Doc. 15).

       C.      Summary of the ALJ’s Decision

       An ALJ must follow a five-step sequential evaluation process to determine if a Plaintiff

has proven that he is disabled. Packer v. Comm’r of Soc. Sec., 542 F. App’x 890, 891 (11th Cir.




                                                 2
2013) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)). 1 An ALJ must determine

whether the Plaintiff: (1) is performing substantial gainful activity; (2) has a severe impairment;

(3) has a severe impairment that meets or equals an impairment specifically listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1; (4) can perform her past relevant work; and (5) can perform

other work found in the national economy. Phillips v. Barnhart, 357 F.3d 1232, 1237-40 (11th

Cir. 2004). The Plaintiff has the burden of proof through step four, and then the burden shifts to

the Commissioner at step five. Hines-Sharp v. Comm’r of Soc. Sec., 511 F. App’x 913, 915 n.2

(11th Cir. 2013).

       The ALJ found that Plaintiff meets the insured status requirements of the Social Security

Act through December 31, 2017. (Tr. at 12). At step one of the sequential evaluation, the ALJ

found that Plaintiff had not engaged in substantial gainful activity since December 19, 2011, the

alleged onset date. (Id.). At step two, the ALJ determined that Plaintiff suffered from the

following severe impairments: “osteoarthritis; obesity; hyperlipidemia; gouty arthritis; diabetes

mellitus; benign hypertension; and alcohol use.” (Id. at 13 (citing 20 C.F.R. 404.1520(c),

416.920(c))). At step three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. (Id. at 16 (citing 16 C.F.R. 404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, 416.926)). At step four, the ALJ determined the

following as to Plaintiff’s residual functional capacity (“RFC”):

               After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform medium exertion, as defined in 20 CFR 404.1567(c) and

1
  Unpublished opinions may be cited as persuasive on a particular point. The Court does not
rely on unpublished opinions as precedent. Citation to unpublished opinions on or after January
1, 2007 is expressly permitted under Rule 31.1, Fed. R. App. P. Unpublished opinions may be
cited as persuasive authority pursuant to the Eleventh Circuit Rules. 11th Cir. R. 36-2.




                                                 3
               416.967(c), except as follows: every one hour the individual
               requires a 5 minute break during which the individual would remain
               on task, in addition to the usual work breaks and lunch time.

(Id. at 17).

        The ALJ further found that Plaintiff was “capable of performing past relevant work as a

Counter Clerk, Automotive Parts” and that “[t]his work does not require the performance of

work-related activities precluded by the claimant’s residual functional capacity (20 CFR

404.1565 and 416.965).” (Id. at 20). Thus, the ALJ concluded that Plaintiff was not under a

disability from December 19, 2011, through the date of the decision. (Id. at 21).

        D.     Standard of Review

        The scope of this Court’s review is limited to determining whether the ALJ applied the

correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988), and whether

the findings are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). The Commissioner’s findings of fact are conclusive if supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is more than a scintilla—i.e., the evidence

must do more than merely create a suspicion of the existence of a fact and must include such

relevant evidence as a reasonable person would accept as adequate to support the conclusion.

Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835,

838 (11th Cir. 1982); Richardson, 402 U.S. at 401).

        Where the Commissioner’s decision is supported by substantial evidence, the district

court will affirm, even if the reviewer would have reached a contrary result as finder of fact, and

even if the reviewer finds that “the evidence preponderates against” the Commissioner’s

decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932

F.2d 1356, 1358 (11th Cir. 1991). The district court must view the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Foote, 67 F.3d at 1560;



                                                 4
accord Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (noting that court must scrutinize

entire record to determine reasonableness of factual findings).

II.    Analysis

       On appeal, Plaintiff raises two issues. As stated by the parties, they are:

       (1)     Whether the ALJ erred in finding Plaintiff’s medically determinable mental
               impairments to be non-severe and result in no mental limitations of Plaintiff’s
               ability to work; and

       (2)     Whether the ALJ erred in failing to consider whether her own findings established
               a “closed period” of disability (i.e., a period of disability with a definite beginning
               and ending date) despite her rationale that Plaintiff’s condition “improved” to the
               extent of not being disabled.

(Doc. 21 at 12, 27).

       A.     Whether the ALJ Erred in Finding Plaintiff’s Medically Determinable Mental
       Impairments to be Non-Severe and Result in No Mental Limitations of Plaintiff’s
       Ability to Work.

       Plaintiff argues that the ALJ erred in finding that his medically determinable depression

and anxiety were non-severe and contends that this error had a “ripple effect,” leading to a

legally insufficient RFC determination. (Id. at 13-14). More specifically, Plaintiff argues that

the ALJ improperly rejected the three Agency consultative experts’ opinions, which included

marked difficulties in certain areas, as detailed below.

       Dr. Kelly, an Agency consultant, examined Plaintiff on May 14, 2012. (Tr. at 493). As

is relevant to this issue, Plaintiff reported difficulty sleeping, depression, anxiety, dysphoric

mood, psychomotor retardation, crying spells, feelings of guilt with a diminished sense of

pleasure, loss of usual interests, and difficulty with concentration. (Id.). Dr. Kelly observed that

Plaintiff appeared disheveled and was poorly groomed, that his gait was notable for shuffling,

that his posture was slouched and motor behavior lethargic, that his eye contact was appropriate,

that his mood was dysthymic, that his attention and concentration appeared to be impaired due to




                                                  5
symptoms associated with depression, that he was able to complete a simple counting exercise

and perform simple calculations but unable to complete serial 3’s accurately, that his memory

was impaired due to symptoms associated with depression, and that his recent and remote

memory was impaired due to symptoms associated with depression. (Id. at 494-95). Dr. Kelly

noted that Plaintiff reported that his wife assisted him with activities of daily living due to a lack

of motivation and that he did not socialize or have any hobbies or interests. (Id. at 495). Dr.

Kelly opined that “[w]ith regard to his vocational capacities, he can follow and understand

simple directions and perform simple tasks independently” and that “[h]e has marked difficulties

performing complex tasks independently” and “marked difficulties maintaining attention and a

regular schedule.” (Id.). She also wrote that “[h]e is able to learn new tasks” and “make

appropriate decisions” but that “[h]e may have marked difficulties relating adequately with

others and marked difficulties appropriately dealing with stress.” (Id.). Dr. Kelly opined that

“[t]he results of the examination appear to be consistent with psychiatric symptoms that

significantly interfere with the claimant’s ability to function on a daily basis.” (Id.). She

diagnosed him with major depressive order, chronic pain, and gout and noted that he had limited

access to services. (Id.)

       On June 1, 2012, Dr. Hudson, a non-examining Agency consultant, opined in relation to

Plaintiff’s mental RFC that Plaintiff was moderately limited in the following areas: (1) ability to

understand and remember detailed instructions; (2) ability to carry out detailed instructions; (3)

ability to maintain attention and concentration for extended periods; and (4) ability to interact

appropriately with the general public. (Id. at 108-09). Dr. Hudson opined that Plaintiff could

understand and remember simple, and some moderately detailed, instructions, could carry out




                                                  6
simple, and some moderately detailed, instructions, and could related adequately with others in

low social demand settings. (Id. at 109-10).

       On July 13, 2012, Dr. Giardina, a non-examining Agency consultant, also opined with

regard to Plaintiff’s mental RFC that Plaintiff was moderately limited in the following areas: (1)

ability to understand and remember very short and simple instructions; (2) ability to carry out

detailed instructions; (3) ability to maintain attention and concentration for extended periods; (4)

ability to complete a normal workday and workweek without interruptions from psychologically

based symptoms and to perform at a consistent pace without an unreasonable number and length

of rest periods; and (5) ability to interact appropriately with the general public. (Id. at 141-42).

He found that Plaintiff could understand and remember simple, and some moderately detailed,

instructions, could sustain concentration, persistence, and pace for simple tasks, and could relate

adequately with others in low social demand settings. (Id.).

       In determining Plaintiff’s mental RFC, the ALJ gave the Agency consultants’ opinions

light weight and rejected their opinions regarding Plaintiff’s mental limitations. (Id. at 14-15).

She found that the opinions were rendered almost five years prior to the decision and that

Plaintiff had failed to obtain mental health treatment from 2014 through 2016, “including no

prescription medication from his primary care treatment provider.” (Id.). The ALJ also noted

that Dr. Kelly had examined Plaintiff on only “one occasion close in time to the event that

triggered his psychiatric symptoms.” (Id. at 15). Moreover, the ALJ found that the Plaintiff’s

mental status exams during the relevant time period were generally unremarkable and typically

normal. (Id. at 14-15)

       Plaintiff argues that the ALJ’s rationale for rejecting the Agency experts’ opinions, i.e.,

that the opinions were too remote and that Plaintiff failed to obtain mental health treatment, is




                                                  7
legally insufficient. (Id. at 17-18). First, he contends that “the ALJ’s reasoning fails basic

Agency principles for duty to develop in light of Plaintiff’s lack of medical insurance and funds

to obtain treatment.” (Doc. 21 at 19). That is, the ALJ should have ordered a further

consultative examination or a review of the updated record. (Id.). Second, Plaintiff argues that

the ALJ failed to properly acknowledge that he was unable to obtain mental health treatment due

to a lack of health insurance and due to an inability to afford treatment from his mental health

provider. (Id.). Moreover, Plaintiff argues that the ALJ failed to acknowledge or discuss the fact

that each opinion on Plaintiff’s mental limitations were consistent. (Id. at 20). Plaintiff contends

that the ALJ’s error is not harmless because it led to a legally insufficient RFC and the failure to

include mental limitations “creates a potential outcome determinative analysis in that the ALJ

would be required to evaluate the effect of Plaintiff’s mental impairments on his ability to

perform skilled work.” (Id. at 22).

       When weighing medical opinion evidence, an ALJ considers numerous factors, including

the examining relationship, the treatment relationship, and the extent to which the opinion is

supported or consistent with the record. 20 C.F.R. § 404.1527(c). An ALJ may discount a

medical opinion that is conclusory or inconsistent with the record or when the evidence supports

a contrary finding. Id. Moreover, while medical opinions about a claimant’s abilities are

relevant evidence, they are not determinative, and assessment of the RFC is the responsibility of

the ALJ. 20 C.F.R. § 404.1527(d).

       Here, substantial evidence supports the ALJ’s finding that Plaintiff’s mental impairment

was non-severe. As a preliminary matter, the Court finds no merit in Plaintiff’s claim that the

ALJ’s temporal-proximity rationale was error because the ALJ also relied on other, more recent

medical records that, while generally reflecting Plaintiff suffered from mood or affect




                                                  8
abnormalities, did not reflect these mental impairments would interfere with his ability to

perform basic work activities. (Tr. at 556, 563-68, 571-77, 595, 597, 602-03, 607-08, 612-13,

618-20, 635-37, 649, 656-57, 664-65, 671-72, 676, 682-83, 692-93). Even if, arguendo, this was

error, any error would be harmless for the reasons explained below.

       First, the ALJ adequately acknowledged Plaintiff’s claim that he could not pursue mental

health treatment due to a lack of insurance and an inability to afford treatment and simply found

the claims were not credible. (See Tr. at 17-18). As noted by the ALJ, although Plaintiff did not

go back to his mental health provider because he could not pay the bill, he did continue to obtain

treatment from a primary care physician on multiple occasions during this time period but failed

to pursue mental health treatment with the primary care provider. (See id. at 49-53). When

pressed by the ALJ as to whether he sought mental health treatment or medication from his

primary care physician, Plaintiff testified that he did not because he wanted to go back to his

previous mental health provider but was unable to because he did not have the time or money to

get there. (Tr. at 49-51). The ALJ’s decision reflects that she found it relevant that Plaintiff

failed to obtain treatment from his primary care provider during this time period despite his

alleged severe mental health impairments. (See id. at 14, 15).

       Second, to the extent Plaintiff asserts the ALJ improperly substituted her opinion for that

of the medical experts, substantial evidence supports her decision to assign the decisions little

weight. As non-treating doctors, the ALJ was not required to defer to their opinions. Beegle v.

Soc. Sec. Admin., 482 F. App’x 483, 488 (11th Cir. 2012) (citing McSwain v. Bowen, 814 F.2d

617, 619 (11th Cir. 1987)). Moreover, the Court finds that the record supports the ALJ’s

determination that these opinions were inconsistent with the medical record. In determining that

Plaintiff’s mental impairment of affective disorder caused no more than minimal limitations in




                                                  9
his ability to perform basic mental work activities, the ALJ considered the four broad areas of

mental functioning delineated in 20 C.F.R., Part 404, Subpart P, Appendix 1 (“Paragraph B

criteria”). Specifically, the ALJ determined that Plaintiff had no more than mild limitations in

understanding, remembering, or applying information; interacting with others; concentrating,

persisting, or maintaining pace; and adapting or managing oneself. (Tr. at 13-14). These

determinations were supported by (1) Plaintiff’s daily activities, including reading, watching

television, taking walks and drives, (id. at 13-14, 459-65); (2) his self-reported ability to follow

spoken instructions, go out alone, and get along with authority figures, (id.); (3) Dr. Kelly’s

report noting that Plaintiff was fully oriented and demonstrated appropriate eye contact, coherent

and goal-directed thought processes, adequate expressive and receptive language, and no

evidence of psychosis, (id. at 494); (4) a December 2015 mental status exam finding that he had

good judgment, that he had normal mood and affect and was active and alert, that he was

oriented to time, place, and person, and that his recent and remote memory were normal, (id. at

683); (5) a July 2016 mental status exam making similar findings, (id. at 692-93); (6) and

numerous other mental status exams that, while noting some abnormalities in mood/affect, were

typically unremarkable during the relevant time period, (id. at 556, 563-68, 571-77, 595, 597,

602-03, 607-08, 612-13, 618-20, 635-37, 649, 656-57, 664-65, 671-72, 676, 682-83, 692-93).

As such, the ALJ’s finding was supported by substantial evidence. The Court now turns to the

second issue.

       B.     Whether the ALJ Erred in Failing to Consider Whether Her Own Findings
       Established a “Closed Period” of Disability (i.e., a Period of Disability with a Definite
       Beginning and Ending Date) Despite Her Rationale that Plaintiff’s Condition
       “Improved” to the Extent of Not Being Disabled.

       Plaintiff next argues that the ALJ failed to consider whether he qualified for a closed

period of disability. When making a determination relating to a closed period, the decision




                                                 10
maker determines whether the claimant is entitled to disability benefits for a finite period of time

that starts and stops prior to the date of the decision. Sandlin v. Colvin, No. 5:14-CV-1885-

MHH, 2016 WL 4820785, at *3 (N.D. Ala. Sept. 14, 2016) (citing Mitchell v. Comm’r of Soc.

Sec., 393 F. App’x 651, 652 (11th Cir. 2010)). To have a closed period considered, a claimant

must have an impairment that: (1) prevents substantial gainful activity for at least 12months; (2)

continues to or through the month of filing; and (3) ceases in or after the month of filing, but

prior to the date of adjudication. Harvey v. Astrue, No. 3:08-CV-455-J-25MCR, 2009 WL

2634399, at *8 (M.D. Fla. Aug. 24, 2009). Thus, a claimant must establish a consecutive 12-

month period of time in which he is unable to engage in substantial gainful activity. Id. When

an ALJ determines that a claimant is not disabled at any time during the period from his alleged

onset date to the date of the hearing and this decision is supported by substantial evidence, then

the ALJ has not erred in failing to consider a claimant’s eligibility for a closed period of

disability. Jones v. Comm’r of Soc. Sec., 181 F. App’x 767, 772-73 (11th Cir. 2006).

       This issue involves Plaintiff’s alleged disability arising from abdominal injuries and

hernias. In December 2011, Plaintiff suffered stab wounds to the abdomen and immediately

underwent surgery. (Tr. at 531-35). The record reflects that Plaintiff developed a hernia in 2012

and underwent hernia surgery in August 2012. (Id. at 551). Plaintiff developed a second hernia

in 2013 and underwent a second hernia surgery in May 2014. (Id. at 627). In addressing

Plaintiff’s claim of disability, the ALJ relied on several medical source opinions issued between

December 2011 and May 2014, some of which reflected normal abdominal exams. She also

relied on Dr. Tomas’s May 2013 opinion, in which he opined that Plaintiff should not lift heavy

objects or work until his hernia was repaired. (Id. at 13). She gave partial weight to Dr. Tomas’s




                                                 11
opinion and found that lifting restrictions were appropriate when Plaintiff had an active hernia

but not after his second hernia repair. (Id.).

        Plaintiff argues that the ALJ should have considered whether he qualified for a closed

period of disability spanning from December 2011 to May 2014 because, according to Plaintiff,

the ALJ found that a lifting limitation was appropriate up until his second hernia surgery in May

2014. (Doc. 21 at 28, 32). However, the ALJ’s finding was actually more nuanced. In

determining that Plaintiff’s injuries were non-severe, the ALJ noted that while Plaintiff suffered

abdominal injuries and hernias during that time span, “after being stabbed, the [Plaintiff]

recovered well from the initial repair surgery” and that his exams included “routinely normal

abdominal exams except when hernias were present.” (Tr. at 13 (emphasis added) (citing

exhibits 9F/2-3, 5, 8; 10F/12, 20; 14F/11, 19, 26)). Thus, to the extent Plaintiff argues that the

closed period of disability was from the alleged onset date through his May 2014 surgery,

Plaintiff’s argument fails because the ALJ considered the relevant medical evidence for that time

period and her findings in that regard are supported by the record, which reflects that Plaintiff

did not suffer from a hernia for the entire time period Plaintiff alleges constitutes a closed period

of disability. See Jones, 181 F. App’x at 772-73.

        To the extent Plaintiff’s argument could be read to say that there was a discreet 12-month

period of disability within that timeframe, it is Plaintiff’s burden to “sufficiently provide [the

Court] with the specific 12-month time period for which [he] believes [he] is entitled to a closed

period of disability.” Id. However, Plaintiff has not provided a specific 12-month period within

the December 2011 to May 2014 timespan during which he alleges he was disabled.

        Accordingly, the Court finds that the ALJ did not err in failing to consider whether

Plaintiff qualified for a closed period of disability.




                                                   12
III.   Conclusion

       Upon consideration of the submissions of the parties and the administrative record, the

Court finds that substantial evidence supports the ALJ’s decision and that the decision was

decided upon proper legal standards. Accordingly, it is hereby ORDERED:

       The decision of the Commissioner is hereby AFFIRMED pursuant to sentence four of 42

U.S.C. § 405(g). The Clerk of Court is directed to enter judgment accordingly, terminate any

pending motions and deadlines, and close the case.

       DONE AND ORDERED in Fort Myers, Florida on July 17, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               13
